--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.35
 
 
LOAN PROMISSORY NOTE


Principal Sum: Nine Hundred Fifty Thousand Dollars ($ 350,000.00)




Date: January 26, 2009


WHEREAS, Joseph F. Scalisi, agrees to loan Location Based Technologies, Inc., a
Nevada corporation, the sum of Three Hundred Fifty Thousand Dollars ($350,000).


NOW, THEREFORE, in consideration of these premises, Location Based Technologies,
Inc. (the “Company”), agrees to pay Joseph F. Scalisi (the “Holder”) as the
terms set forth herein:


FOR VALUE RECEIVED the undersigned, Location Based Technologies, Inc. (herein
after the “Company”), promises to pay to the order of Joseph F. Scalisi
(“Holder”) or his assignee(s), the principal sum of Three Hundred Fifty Thousand
dollars ($350,000.00) together with eight percent (8%) interest per annum
thereon from January 26, 2009, until paid in full, on the balance remaining
unpaid.

1.           Payments.  Payment of the principal and interest shall be made as
follows:
 
 
a.
The principal and any unpaid interest must be repaid by April 26, 2009, three
months from the date of issuance.  The note bears interest at 8% per annum and
is payable at any time before the repayment date, in part or in full, without
penalty.

 
2.           Interest Rate.  This Note shall accrue interest on the principal
for a period of three (3) months from the date of this Note at a rate of eight
percent (8%) per annum (the “Interest Rate”).  Interest shall be calculated on
the basis of a 365-day year for the actual number of days elapsed.  All payments
hereunder are to be applied first to the payment of accrued interest, and the
remaining balance to the payment of principal.


3.           Events of Default.  If any of the events of default specified in
this Section shall occur, Holder may, so long as such condition declare the
entire principal and unpaid accrued interest hereon immediately due and payable,
by notice in writing to the Company, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:
 
       a.    Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable; or
 
       b.    Filing of bankruptcy proceedings involving the Company.


4.           Successors and Assigns; Assignment. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.
 
1

--------------------------------------------------------------------------------




5.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and Holder.


6.           Waiver of Notice.  The Company hereby waives notice, presentment,
demand protest and notice of dishonor.


7.           Treatment of Note.  To the extent permitted by generally accepted
accounting principles, the Company will treat, account and report the Note as
debt and not equity for accounting purposes and with respect to any returns
filed with Federal, State or local tax authorities.


8.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to the Holder, then the last
known address on file with the Company.


9.           Collection Costs, Attorney’s Fees, and Late Charge.  If any payment
obligation under this Note is not paid when due, the Company shall pay all costs
of collection, including reasonable attorney fees, whether or not a lawsuit is
commenced as part of the collection process, without protest of any kind, legal
or otherwise.


 
10.         Governing Law.  This Agreement is deemed to be entered into and
performed in Orange County, California.  Except as otherwise explicitly noted,
this Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to the conflict of law rules of
California.  The parties hereby submit to the exclusive jurisdiction of the
state of California in connection with any dispute arising from or related to
this Agreement, and Orange County shall be the sole venue therefore.


11.         Heading; References.  The headings have been inserted for
convenience only and are not to be considered when construing the provisions of
this Agreement.


12.         Counterparts.  This Agreement may be executed in one or more
counterparts and transmitted by facsimile, a copy of which shall constitute an
original and each of which, when taken together, shall constitute one and the
same agreement.


13.         Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto in respect of the terms of this Note by
the Holder and by the Company, superseding all negotiations, prior discussions,
prior written, implied and oral agreements, preliminary agreements and
understandings with Company or any of its officers, employees or agents.
 
2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this three (3) page Agreement is executed and agreed to as
of January 26, 2009.




The “Holder”
 

         
/s/ Joseph F. Scalisi
   
 
 
Joseph F. Scalisi
Name: Joseph F. Scalisi
Address: 21520 Yorba Linda Blvd. – G357, Yorba Linda, CA 92887
E-mail: joseph@pocketfinder.com
 
 
 


 
Location Based Technologies, Inc.
 

         
/s/ David Morse
   
 
 
Name: David Morse – Chief Executive Officer, Location Based Technologies, Inc.
 
 
 


 
3